     Case 5:20-cv-05053-KES Document 1 Filed 08/27/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTMCT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  WESTERN DIVISION


Jodi Anderson, 5:20-CV-                                                   5053
         Plaintiff
                                                               Complaint
V.




Dakota Style Foods, Inc. a/k/a
Dakota Style,Jnc.,
      Defendant.



         Plaintiff, for her Complaint against Defendant, pleads as follows:


                                   PARTIES/JURISDICTION

     1. Plaintiff is a resident of Lawrence County, South Dakota.


     2. Defendant is a corporation operating in dark, South Dakota, supplying food products


        throughout South Dakota and other states.


     3. Jurisdiction is proper pursuant to 28 U.S.C. § 1331.


     4. Venue is proper pursuant to 28 U.S.C. §1391(c).

                         FACTUAL BACKGROIWD AND ALLEGATIONS

     5. Plaintiff was employed with Defendant from 2015 until April 6, 2020, when she was

        terminated.


     6. Plaintiffs position was warehouse manager.


     7. Plaintiff was improperly paid on a salary basis and not hourly.


     8. Plaintiff did not supervise 2 or more full-time employees and did not have the ability to


        hire and fire.


     9. Being paid on a salary basis. Plaintiff would frequently work over 40 hours per week


        without being paid overtime.
                                                  1
    Case 5:20-cv-05053-KES Document 1 Filed 08/27/20 Page 2 of 4 PageID #: 2




    10. Defendant frequently failed to pay Plaintiff her full salary for weeks worked, deducting

       for holidays and other days Plaintiff took off during the week.

    11. Plaintiff was not exempt from the overtime requirements of the Fair Labor Standards Act,


       specifically 29 C.F.R. § 541.100.


    12. As a result, Plaintiff is due unpaid overtime for the hours worked over 40 per week. 29


       C.F.R. § 216(b).


    13. Even if Plaintiff s position were exempt from the overtime provisions of the Fair Labor


       Standards Act, her salary was improperly deducted for days missed during the week for


       holidays and sick leave pursuant to 29 C.F.R. 602(a)(l) and 602(b)(l).

    14. As a result, Plaintiff is due unpaid time for those days. 29 C.F.R. § 216(b).


    15. Defendant's failure to properly classify and pay Plaintiff violates 29 U.S.C. § 207 and 29


       U.S.C.§215.


    16. Defendant's violations of the Fair Labor Standards Act were willful and/or reckless.


    17. Plaintiff is entitled to damages pursuant to 29 U.S.C. § 216, including unpaid overtime,


       liquidated damages, attorney's fees and costs.


   WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment against

Defendant as follows:


   1. For unpaid overtime, liquidated damages, attorney's fees and costs;


   2. Pre-and post-judgment interest; and


   3. For such other relief as the Court may deem just and equitable under the circumstances.


       Dated this/V/' day of August, 2020.


                                             COSTELLO, PORTER, fflLL, HEISTERKAMP,
                                             BUSHNELL & CARPENTER, LLP
Case 5:20-cv-05053-KES Document 1 Filed 08/27/20 Page 3 of 4 PageID #: 3




                                       Feather Layfim^rs Bu^ard
                                      A ttorneys f^SHain tiff
                                      PO Box 290
                                      Rapid City, SD 57709-0290
                                      (605)343-2410
                                      Email: hbogard(%costelloporter.com



                PLAFVTIFF DEMANDS A TRIAL BY JURY
                            Case 5:20-cv-05053-KES Document 1 Filed 08/27/20 Page 4 of 4 PageID #: 4
JS44 (Rev. 09/19)
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither
                                                                      lerrei
                                                                          replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE MSTRUCTIONS CM NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
    Jodi Anderson                                                                                            Dakota Style Foods, Inc., a/k/a PLF Dakota Style, Inc.

       (b) County of Residence of First Listed Plaintiff Lawrence                                             County of Residence of First Listed Defendant dark
                             (EXCEPT IN US. PLAim'IFF CASES)                                                                       (IN US. PLAINTIFF CASES ONLY}
                                                                                                              NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

       (c) Attorneys (Finn Name, Address, and Telephone Number)                                                Attorneys (If Known)
    Heather Lammers Bogard
    Costello Porter Law Firm
    PO Box 290, Rapid City, SD 57709, 605-343-2410

II. BASIS OF JURISDICTION (Place an "X" m One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an -X" m One Box for Plaintiff
                                                                                                          (For Diversify Cases Only) and One Box for Defendant)
0 1 U.S. Government                     S( 3 Federal Question                                                                       PTF DEF PTF DEF
            Plaintiff                            (tf.S. Govemment Not a Party)                       Citizen of This State 01 01 Incorporated or Principal Place 04 04
                                                                                                                                       of Business III This State

a2       U.S. Government                a4     Diversity                                             Citizen of Another State       02 02                Incorporated and Principal Place     05 05
            Defendant                            (Indicate Cilizenship of Parties in Jtem 111)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a        03 03 Foreign Nation                                      06 06
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an -X" in One Box Only)                                                                                                Click here for: Nature of Suit Code Descriptions.
L       CONTRACT                                      _TQRTS'I____~:ZZ.^_l.         FORFEn-ORE/PENALTY                                            BANKRUPTCY                       OTHER STATUTES —1
a 110 Insurance                   PERSONAL INJURY          PERSONAL INJURY       a 625 Dmg Related Seizure                               a 422 Appeal 28 USC 158             0 375 False Claims Act
a 120 Marine                   0 310 Airplane            a 365 Personal Injury -         ofProperty21USC881                              a 423 Withdrawal                   0 376QuiTam(31USC
a 130 Miller Act               a 315 Airplane Product          Product Liability -I 690 Other                                                  28 USC 157                         3729(a))
a 140 Negotiable Instrument           Liability          a 367 Health Care/                                                                                                 0 400 State Reapportionment
a 150 Recover}' of Overpayment 0 320 Assault, Libel &          Pharmaceutical                                                                 PROPERTY RIGHTS               0 410 Antitrust
          & Enforcement ofJudgmen              Slander                      Personal Injury                                              a 820 Copyrights                   0 430 Banks and Banking
a 151 Medicare Act                     D 330 Federal Employers'             Product Liability                                            a S30 Patent                       0 450 Commerce
0 152 Recovery of Defaulted                    Liability              a 368 Asbestos Personal                                            a 83 5 Patent-Abbreviated          0 460 Deportation
          Student Loans                0 340 Marine                         Injury Product                                                        New Dmg Application       0 470 Racketeer Influenced and
          (Excludes Veterans)          0 345 Marine Product                 Liability                                                    a 840 Trademark                           Corrupt Organizations
a     153 Recovery of Overpayment              Liability               PERSONAL
                                                                       ?ERSONAL PROPERTY                 LABOR                              SOCJATSECUIUTV"                 0 480 Consumer Credit
          of Veteran's Benefits        a 350 Motor Vehicle            0 370 Other Fraud      X 710 Fair Labor Standards                  -) 861HIA(1395ff)                          (15 USC 1681 or 1692)
1-1   160 Stockholders' Suits          a 355 Motor Vehicle            a 371 Truth in Lending        Act                                  a 862 Black Lung (923)             0 485 Telephone Consumer
a     190 Other Contract                      Product Liability       a 380 Other Personal   ~] 720 Labor/Management                     a 863 DIWC/DIWW (405(g))                  Protection Act
a     195 Contract Product Liability   a 3 60 Other Personal                  Property Damage                Relations                   a 864 SSID Title XVI               0 490 Cable/Sat TV
a     196 Franchise                           Injury                  a 385 Property Damage          ~3 740 Railway Labor Act            0 865 RSI (405(g))                 0 850 Securities/Commodities/
                                       H 362 Personal Injury "                Product Liability      I 751 Family and Medical                                                      Exchange
                                              Medical Malpractice                                            Leave Act                                                      a 890 OBier Statutory Actions
L         REAL PROPERTY                    CIVIL RIGHTS               J'MSONER PETITIONS             I 790 Other Labor Litigation             FEDERAL TAX SUITS             a 891 Agricultural Acts
a     210 Land Condemnation            a 440 Other Civil Rights           Habeas Corpus:             "I 791 Employee Retirement          -1   870 Taxes (U.S. Plaintiff     0 893 Environmental Matters
a     220 Foreclosure                  a 441 Voting                   a   463 Alien Detainee                Income Security Act                   or Defendant)             0 895 Freedom of Information
a     230 Rent Lease & Ejectment       a 442 Employment               a   510 Motions to Vacate                                          -3
                                                                                                                                              871IRS—Third Party                   Act
a     240 Torts to Land                a 443 Housing/                         Sentence                                                            26 USC 7609               0 896 Arbitration
0     245 Tort Product Liability              Accommodations          a   530 General                                                                                       0 899 Administrative Procedure
D     290 All Other Real Property      [3 445 Amer. w/Disabihties -   a   535 Death Penalty                 TMMIGRATION                                                            Act/Review or Appeal of
                                             Employment                   Other:                     ~) 462 Naturalization Application                                             Agency Decision
                                       ~1 446 Amer. w/Disabilities - a    540 Mandamus & Other       1 465 Other Immigration                                                a 950 Constitutionality of
                                              Other                  a    550 Civil Rights                  Actions                                                                State Statutes
                                       1 448 Education               a    555 Prison Condition
                                                                      a   560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an "X" in One Box Only)
&C 1 Original 0 2 Removed from                             a 3 Remanded from 0 4 Reinstated or 0 5 Transferred from D 6 Multidistrict 0 8 Multidistrict
    Proceeding State Court                                       Appellate Court Reopened Another District Litigation- Litigation -
                                                                                                     (specify) Transfer Direct File
                                           Cite the^U.S; Civil^Statute under which you are filing (Do not citejnrisdictionalstalnles unless iliversily):
                                            29 CFR See: 541:100""' ---------°—•--—----••---•--•--•"---
VI. CAUSE OF ACTION                        Brief description of cause:
                                            Plaintiff was improperly paid on salary basis and not hourly
VII. REQUESTED IN                          I") CHECK IF THIS IS A CLASS ACTION                         DEMAND S                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND: M Yes a No

VIII. RELATED CASE(S)
                                              (See mstructions):
      IF ANY                                                          JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
08/26/2020
FOR OFFICE USE ONLY

      RECEIPT #                     AMOUNT                                   APPLYING IFP                                  JUDGE                               MAG. JUDGE
